453 F.Supp.2d 1017 (2006)
Rita Sanders GEIER, et al., Plaintiffs,
United States of America, Plaintiffs-Intervenors,
Raymond A. Richardson, Jr., et al., Plaintiffs-Intervenors, and
H. Coleman McGinnis, et al., Plaintiffs-Intervenors,
v.
Phil BREDESEN, et al., Defendants.
No. 5077.
United States District Court, M.D. Tennessee, Nashville Division.
September 21, 2006.
George Barrett, Barrett, Johnston & Parsley, Nashville, TN, for Plaintiffs Geier, et al.
Michael S. Maurer, Pauline A. Miller and Geoffrey L.J. Carter, U.S. Department of Justice, Civil Rights Division-Educational Opportunities Section, Washington DC, James Vines, U.S. Attorney, Robert C. Watson, Asst. U.S. Attorney, Nashville, TN, for Plaintiff/Intervenor USA.
William J. Haynes III, Bone, McAllester Norton PLLC, Nasville City Center, Nashville, Melissa Woods, Elaine Jones and Norman Chachkin, NAACP Legal Defense and Educational Fund, Inc., New York City, for Plaintiffs/Intervenors Richardson, et al.
*1018 John L. Norris and James L. Weatherly, Hollins, Wagster & Yarbrough, Nashville, TN, for Plaintiffs/Intervenors McGinnis, et al.
Kate Eyler and Kevin Steiling, Office of the Attorney General of the State of Tennessee, Paul G. Summers, Attorney General and Reporter, State of Tennessee, Nashville, TN, for Defendants.
Lewis L. Laska, J.D., Ph.D., Professor of Business Law, Tennessee State University, Nashville, TN, for Amicus Curiae.
Robert L. Smith and Renard A. Hirsch, Sr., Smith & Hirsch, Nashville, TN, for TSU-NAA.

FINAL ORDER OF DISMISSAL
WISEMAN, Senior District Judge.
This case is before the Court on the Joint Motion for the Entry of a Final Order of Dismissal ("Joint Motion") and the parties' Statement in Support of the Joint Motion ("Statement in Support"). Having reviewed the Joint Motion and the Statement in Support, and having given the parties a full opportunity to be heard and to participate in a hearing on the Joint Motion, it is ADJUDGED and ORDERED as follows:
The Defendants have fully complied with the requirements of the 2001 Consent Decree, Geier v. Sundquist, 128 F.Supp.2d 519 (M.D.Tenn.2001), and any remaining vestiges of segregation have been removed from the Tennessee system of public higher education, to the extent practicable and as required by United States v. Fordice, 505 U.S. 717, 112 S.Ct. 2727, 120 L.Ed.2d 575 (1992). The State is now operating a unitary system of public higher education and the Defendants have represented to the Court that they will continue to do so. The Defendants have represented they do not intend to reinstitute or reestablish any practices or policies of its prior dual system that would foster or encourage the resegregation of the Tennessee system of public higher education, nor dismantle the unitary system they have achieved.
The Court adopts the Statement in Support of the Motion and the same is incorporated herein by reference.
Finally, having had the judicial responsibility of this case for the entire 28 years of my tenure as a judge, the Court takes this opportunity to record officially in the Order of Dismissal and in the permanent records of the Middle District of Tennessee some personal observations and laudatory remarks.
The progress of this case, particularly in recent years, presents a remarkable example of the societal benefit that can occur when lawyers of vision and imagination, motivated by a passion to not only represent a client but to achieve a just result, apply their energy and intellect to a problem. This Court and this case have been blessed with outstanding lawyers in the finest traditions of the profession. Mr. George Barrett recognized the problem and brought to it his inimitable creativity and perseverance. Senator Avon Williams and now Chancellor Richard Dinkins intervened and brought their civil rights litigation experience and the perspective of an historically black college to the case. These intervenors are now represented by Mr William Paz Haynes, son of our colleague and friend Judge Joe Haynes. John Norris and formerly counsel, now U.S. District Judge Aleta Trauger, intervened and ably represented the perspective of the TSU and former UTN faculty. The NAACP Legal Defense Fund and the Department of Justice came into the case and provided input of the national significance of the case. Successive Attorneys General of Tennessee, culminating in the insightful leadership of General Paul Summers *1019 and his assistants Andrew Bennett, Kevin Steiling, and Kate Eyler ably presented the position and interests of the State of Tennessee. Good lawyers make a judge's job easy.
The parties to the case deserve special commendation. The consistently well-intentioned attitude of the respective parties has made for a largely non-confrontational, non-litigious atmosphere. Of particular note has been the active involvement of both former Governor Don Sundquist and his assistant, Justin Wilson, and current Governor Phil Bredesen and his counsel Bob Cooper. This settlement could never have been accomplished without their cooperative participation and their sincere conviction that it was in the best interest of all the citizens of Tennessee. The knowledgeable contributions of Mrs. Rita Sanders Geier, Dr. Coleman McGinnis and Dr. Ray Richardson have been invaluable.
Lastly, the tremendously important contribution of the court appointed mediator, Mr. Carlos Gonzalez, is probably the single most significant factor in bringing about this very great day. He possessed and demonstrated to the parties the integrity and neutrality, the understanding of and sensitivity to the respective positions to be fully accepted and trusted as an honest broker. He finishes this job with my great respect and gratitude for a job well done.
For all of the foregoing reasons, the Joint Motion is GRANTED and this case is DISMISSED WITH PREJUDICE.